Exhibit 10.37
SIXTH AMENDMENT
TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     This Sixth Amendment to Second Amended and Restated Credit Agreement (this
“Amendment”), dated as of December 23, 2009, is made by and among infoGROUP
INC., a Delaware corporation, formerly known as infoUSA Inc. (the “Borrower”),
the financial institutions party hereto in the capacity of a Lender (as defined
in the Credit Agreement defined below), BANK OF AMERICA, N.A., successor in
interest to LASALLE BANK NATIONAL ASSOCIATION and CITIBANK, N.A., formerly known
as CITIBANK, F.S.B., as syndication agents (in such capacity, the “Syndication
Agents”), BANK OF AMERICA, N.A., as documentation agent (in such capacity, the
“Documentation Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as sole lead
arranger, sole book runner and administrative agent (in such capacity, the
“Administrative Agent”). This Amendment becomes effective as provided in
Section 5 hereof.
Recitals
     The Borrower, the Administrative Agent, the Syndication Agents, the
Documentation Agent and certain financial institutions (including those party
hereto) are parties to that certain Second Amended and Restated Credit Agreement
dated as of February 14, 2006, as amended by that certain First Amendment to
Second Amended and Restated Credit Agreement dated as of March 16, 2007, that
certain Second Amendment to Second Amended and Restated Credit Agreement dated
as of May 16, 2007, that certain Third Amendment to Second Amended and Restated
Credit Agreement and Waiver of Default dated as of March 26, 2008, that certain
Fourth Amendment to Second Amended and Restated Credit Agreement and Waiver of
Default dated as of June 27, 2008, and that certain Fifth Amendment to Second
Amended and Restated Credit Agreement dated as of March 23, 2009 (as so amended
and together with all further amendments, supplements, modifications and
restatements from time to time thereof the “Credit Agreement”). Capitalized
terms used in these Recitals have the meanings given in the Credit Agreement.
     The Borrower has requested that the Administrative Agent, the Syndication
Agents, the Documentation Agent and the Lenders amend the Consolidated Net Worth
covenant. The Administrative Agent, the Syndication Agents, the Documentation
Agent and the Lenders are willing to grant the Borrower’s request on the terms
and conditions set forth herein.
     ACCORDINGLY, in consideration of the premises and of the mutual covenants
and agreements herein contained, it is agreed as follows:
     1. Definitions. All terms used in this Amendment that are defined in the
Credit Agreement and not otherwise defined herein have the meanings given them
in the Credit Agreement.
     2. Consolidated Net Worth. Section 10.9 of the Credit Agreement is amended
to read as follows:
     Section 10.9 Consolidated Net Worth. The Borrower will not permit the
Consolidated Net Worth as of the end of any fiscal quarter of the Borrower to be
less than the sum of (a) 80% of Consolidated Net Worth as of December 31, 2005,
plus (b) an amount equal to 50% of positive Consolidated Net Income earned in
each fiscal quarter ending after December 31, 2005, less (c) for any fiscal
quarter ending after September 30, 2009 in which Consolidated Net Income is less
than zero and non-cash impairment charges to goodwill, intangible assets and/or
long-lived assets occurred, an amount equal to the lesser of (i) the absolute
value of such non-cash impairment charges or (ii) the absolute value of
Consolidated Net Income for such quarter, plus (d) an amount equal to 100% of
the aggregate increases in shareholders’ equity of the Companies after the
Closing Date by reason of the issuance and sale of capital stock of the Borrower
for cash consideration (including upon any conversion of debt securities of the
Borrower into such capital stock).
     3. No Other Changes. Except as explicitly amended by this Amendment, all of
the terms and conditions of the Credit Agreement remain in full force and
effect.

 



--------------------------------------------------------------------------------



 



     4. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders as follows:
     (a) The Borrower has all requisite power and authority, corporate or
otherwise, to execute and deliver this Amendment, and to perform this Amendment
and the Credit Agreement as amended hereby. This Amendment has been duly and
validly executed and delivered to the Administrative Agent, the Syndication
Agents, the Documentation Agent and the Lenders by the Borrower, and this
Amendment, and the Credit Agreement as amended hereby, constitute the Borrower’s
legal, valid and binding obligations enforceable in accordance with their terms,
except to the extent that such enforcement may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by general equitable principles.
     (b) The execution, delivery and performance by the Borrower of this
Amendment, and the performance of the Credit Agreement as amended hereby, have
been duly authorized by all necessary corporate action and do not and will not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate the Borrower’s articles of incorporation or bylaws or any
provision of any law, rule, regulation or order presently in effect having
applicability to the Borrower, or (iii) result in a breach of or constitute a
default under any indenture or agreement to which the Borrower is a party or by
which the Borrower is bound.
     (c) All of the representations and warranties contained in Article VIII of
the Credit Agreement, as amended hereby, are correct on and as of the date
hereof as though made on and as of such date.
     5. Conditions. This Amendment becomes effective only if the Administrative
Agent has received (or waived the receipt of) each of the following, in form and
substance satisfactory to the Administrative Agent, on or before April 30, 2009
(or such later date as the Administrative Agent may agree to in writing):
     (a) this Amendment, duly executed by the Borrower and each of the Lenders
below;
     (b) the Acknowledgment and Agreement of Guarantors attached hereto, duly
executed by the Guarantors;
     (c) a certificate of an officer of the Borrower certifying (i) that the
execution, delivery and performance of this Amendment, and the performance of
the Credit Agreement as amended hereby, have been duly approved by all necessary
action of the board of directors of the Borrower, and attaching true and correct
copies of the applicable resolutions granting such approval, (ii) that attached
to such certificate are true and correct copies of the articles of incorporation
and the bylaws of the Borrower, together with such copies, and (iii) the names
of the officers of the Borrower that are authorized to sign this Amendment,
together with the true signatures of such officers;
     6. References. All references in the Credit Agreement to “this Agreement”
shall be deemed to refer to the Credit Agreement as amended hereby; and any and
all references in the Security Documents to the Credit Agreement shall be deemed
to refer to the Credit Agreement as amended hereby.
     7. No Waiver. The execution of this Amendment and any documents related
hereto shall not be deemed to be a waiver of any Default or Event of Default
under the Credit Agreement or breach, default or event of default under any
Security Document or other document held by the Administrative Agent and the
Lenders, whether or not known to the Administrative Agent and the Lenders and
whether or not existing on the date of this Amendment.
     8. Release. The Borrower and each Guarantor by signing the Acknowledgment
and Agreement of Guarantors set forth below, each hereby absolutely and
unconditionally releases and forever discharges the Administrative Agent and the
Lenders, and any and all participants, parent corporations, subsidiary
corporations, affiliated corporations, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former directors,
officers, agents and employees of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which the Borrower or such Guarantor has had, now has or has
infoGroup Sixth Amendment to Second
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.
     9. Miscellaneous. This Amendment and the Acknowledgment and Agreement of
Guarantors may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument.
Signature pages follow
infoGroup Sixth Amendment to Second
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

            infoGROUP INC.
      By:   /s/ Thomas W. Oberdorf         Name:   Thomas W. Oberdorf       
Title:   Chief Financial Officer     

(Signature Page to infoGroup Sixth Amendment
to Second Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION,
     as Administrative Agent and a Lender
      By:   /s/ Joseph G. Colianni         Name:   Joseph G. Colianni       
Title:   Senior Vice President     

(Signature Page to infoGroup Sixth Amendment
to Second Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
     as Co-Syndication Agent, Documentation Agent and a Lender

    By:   /s/ Steven K. Kessler         Name:   Steven K. Kessler       
Title:   Senior Vice President     

(Signature Page to infoGroup Sixth Amendment
to Second Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



            FIRST BANK
      By:   /s/ Brenda J. Laux         Name:   Brenda J. Laux        Title:  
Executive Vice President     

(Signature Page to infoGroup Sixth Amendment
to Second Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



            FIRST NATIONAL BANK OF OMAHA
      By:   /s/ Donald L. Erikson         Name:   Donald L. Erikson       
Title:   Vice President     

(Signature Page to infoGroup Sixth Amendment
to Second Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



            U.S. BANK, NATIONAL ASSOCIATION
      By:   /s/ Joseph T. Sullivan, III         Name:   Joseph T. Sullivan, III 
      Title:   Vice President     

(Signature Page to infoGroup Sixth Amendment
to Second Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



            THE NORTHERN TRUST COMPANY
      By:   /s/ William R. Kopp         Name:   William R. Kopp        Title:  
Vice President     

(Signature Page to infoGroup Sixth Amendment
to Second Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



            PPM SHADOW CREEK FUNDING LLC
      By:   /s/ Tara E. Kenny         Name:   Tara E. Kenny        Title:  
Assistant Vice President     

(Signature Page to infoGroup Sixth Amendment
to Second Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



            SERVES 2006-1, Ltd.
      By:   /s/ David C. Wagner         PPM America, Inc., as Collateral
Manager        Name: 
Title:  David C. Wagner
Managing Director     

(Signature Page to infoGroup Sixth Amendment
to Second Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



            PPM GRAYHAWK CLO, LTD.
      By:   /s/ David C. Wagner         PPM America, Inc., as Collateral
Manager        Name: 
Title:  David C. Wagner
Managing Director     

(Signature Page to infoGroup Sixth Amendment
to Second Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS
dated as of December 23, 2009
     Each of the undersigned, a guarantor of the indebtedness of infoGROUP INC.,
a Delaware corporation formerly known as infoUSA Inc. (the “Borrower”), to the
financial institutions from time to time a party in the capacity of a lender (in
such capacity, the “Lenders” and each a “Lender”) to that certain Second Amended
and Restated Credit Agreement, dated as of February 14, 2006, as amended by that
certain First Amendment to Second Amended and Restated Credit Agreement dated as
of March 16, 2007, that certain Second Amendment to Second Amended and Restated
Credit Agreement dated as of May 16, 2007, that certain Third Amendment to
Second Amended and Restated Credit Agreement and Waiver of Default dated as of
March 26, 2008, that certain Fourth Amendment to Second Amended and Restated
Credit Agreement and Waiver of Default dated as of June 27, 2008 and that
certain Fifth Amendment to Second Amended and Restated Credit Agreement dated as
of March 23, 2009 (as so amended, the “Credit Agreement”), by and among the
Borrower, BANK OF AMERICA, N.A., successor in interest to LASALLE BANK NATIONAL
ASSOCIATION, and CITIBANK, F.S.B., as syndication agents (in such capacity, the
“Syndication Agents”), BANK OF AMERICA, N.A., as documentation agent (in such
capacity, the “Documentation Agent”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as sole lead arranger, sole book runner and administrative agent
(in such capacity, the “Administrative Agent”), pursuant to an Amended and
Restated Subsidiaries Guaranty dated as of February 14, 2006 (as so amended, the
“Guaranty”), hereby (i) acknowledges receipt of that certain Sixth Amendment to
Second Amended and Restated Credit Agreement (the “Sixth Amendment”) dated as of
the date hereof among the Borrower, various financial institutions, the
Syndication Agents, the Documentation Agent and the Administrative Agent;
(ii) consents to the terms and execution thereof; (iii) reaffirms its
obligations to the Administrative Agent pursuant to the terms of the Guaranty
and acknowledges that all indebtedness arising under the Credit Agreement, as
amended by the Sixth Amendment, whether evidenced by the Notes (as defined
therein) or otherwise, constitute Guaranteed Obligations guaranteed by the
Guaranty, and that all such indebtedness and all obligations of the undersigned
under the Guaranty, including but not limited to those obligations relating to
the indebtedness arising under the Credit Agreement, as amended, constitute
Obligations secured by the Amended And Restated Security Agreement dated as of
February 14, 2006, by the Borrower and each of the undersigned in favor of the
Administrative Agent as collateral agent; and (iv) acknowledge that the Lenders,
the Syndication Agents, the Documentation Agent and the Administrative Agent
may, with Borrower’s consent, amend, restate, extend, renew or otherwise modify
the Credit Agreement and any indebtedness or agreement of the Borrower, or enter
into any agreement or extend additional or other credit accommodations, without
notifying or obtaining the consent of any of the undersigned and without
impairing the liability of any of the undersigned under the Guaranty for all of
the Borrower’s present and future indebtedness to the Lenders and the
Administrative Agent.
Signature page follows

 



--------------------------------------------------------------------------------



 



ADVANCED ANALYTICS, INC.,
ATLANTIC RESEARCH & CONSULTING, INC.,
CITY DIRECTORIES, INC.,
DIRECT MEDIA, INC.,
DIRECT MEDIA HOLDINGS, INC.,
DIRECT MEDIA, LLC.,
DIRECT MEDIA DATA SERVICES, LLC,
DONNELLEY MARKETING, INC.,
EDITH ROMAN HOLDINGS, INC.,
EXPRESS COPY, INC.,
GUIDELINE, INC.,
GUIDELINE CHICAGO, INC.,
GUIDELINE CONSULTING CORP.,
GUIDELINE RESEARCH CORP.,
HILL-DONNELLY CORPORATION,
INFOUSA MARKETING, INC.,
INFOUSA INC.,
INFOINTERNATIONAL INC.,
MILLARD GROUP, INC.,
ONESOURCE INFORMATION SERVICES, INC.,
OPINION RESEARCH CORPORATION,
OPINION RESEARCH NORTHWEST, INC.,
SALESGENIE.COM, INC.,
SIGNIA PARTNERS, INCORPORATED,
STOREFRONT IMAGES USA, INC.,
TGMVC CORPORATION,
TABLINE DATA SERVICES, INC.,
TTECH ACQUISITION CORP. (D/B/A TELTECH),
WASHINGTON RESEARCHERS, LTD.,
WALTER KARL, INC., and
YESMAIL, INC.
each as a Guarantor

         
By:
  /s/ Thomas W. Oberdorf
 
Name: Thomas W. Oberdorf    
 
  Title: Treasurer    

 